Case: 11-60229     Document: 00511719596         Page: 1     Date Filed: 01/10/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 10, 2012
                                     No. 11-60229
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CARLOS ENRIQUE ENAMORADO BELTRAND,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A88 813 750


Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Carlos Enrique Enamorado Beltrand, a native and citizen of Honduras,
petitions for review of an order of the Board of Immigration Appeals (BIA)
dismissing his appeal from an Immigration Judge’s (IJ) order denying his
request for withholding of removal.
        Beltrand contends that he is entitled to withholding of removal because of
past persecution and the likelihood of future persecution on account of his
membership in a particular social group, namely, individuals who refuse to join

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60229    Document: 00511719596     Page: 2   Date Filed: 01/10/2012

                                  No. 11-60229

Honduran gangs and who bear the sole financial responsibility of providing for
their families. We review the IJ’s and the BIA’s determinations that Beltrand
is not eligible for withholding of removal under the substantial evidence
standard.     See Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002).        The
substantial-evidence standard requires that the decision be based on the
evidence presented and that the decision be substantially reasonable.
Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).
      To establish eligibility for withholding of removal, an alien must show that
“‘it is more likely than not’ that his life or freedom would be threatened by
persecution on account of one of the five categories mentioned under asylum.”
Efe, 293 F.3d at 906 (quoting 8 C.F.R. § 208.16(b)(1)). The protected categories
are “race, religion, nationality, membership in a particular social group, or
political opinion.” 8 U.S.C. § 1101(a)(42)(A); Jukic v. INS, 40 F.3d 747, 749 (5th
Cir. 1994). The determination that Beltrand has not shown membership in a
particular social group is supported by the record and is substantially
reasonable.    See Carbajal-Gonzalez, 78 F.3d at 197.       Because he has not
demonstrated that any protected ground was a central reason for the alleged
persecution, Beltrand has not demonstrated that the IJ and the BIA erred in
denying withholding of removal.
      Accordingly, the petition for review is DENIED.




                                        2